[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO REARGUE
The court grants the Motion to Reargue and has reconsidered its decision upon the issues raised by the defendant. As previously noted, the court had considered all of the criteria of 46b-81 and 46b-82 of the General Statutes. The court has reconsidered the criteria of 46b-82 and adheres to its original ruling that there should be no alimony to either of the parties. With regard to the issue of life insurance, the defendant's request in this regard is also denied.
The court notes certain language on page 6 of its Memorandum of Decision which is, at best, unclear and, at worst, indistinguishable. The last sentence of the first paragraph should read: "The court finds that the granting of an award of counsel fees would undermine the property distribution it chooses to make in this proceeding. See Maguire v. Maguire,222 Conn. 32, 44 (1992)."
The defendant's motion to reargue is granted. The relief requested therein is denied.
EDGAR W. BASSICK, III, JUDGE CT Page 11784